397 S.W.2d 459 (1966)
George WILLIAMS, Appellant,
v.
The STATE of Texas, Appellee.
No. 39001.
Court of Criminal Appeals of Texas.
January 5, 1966.
No attorney of record on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The conviction is for the felony offense of drunk driving; the punishment assessed by the jury, 3 years confinement in the penitentiary.
No statement of facts accompanies the record, in the absence of which the claimed errors in the court's charge cannot be appraised.
The judgment orders appellant's confinement in the penitentiary for not less than 1 day nor more than 3 years. It is reformed so as to comply with the jury's verdict and to provide that he be confined in the penitentiary for a term of 3 years.
The sentence provides that appellant be confined in the penitentiary for a term of 3 years. It is reformed to comply with the indeterminate sentence statute, Art. 775 Vernon's Ann.C.C.P., and to order appellant's confinement in the penitentiary for a term of not less than 1 day nor more than 3 years.
As reformed, the judgment is affirmed.